Scott, J.
This was an action for personal injuries occasioned by the alleged negligence of the defendant. At the close of the plaintiff’s case the trial judge refused to 'submit the case to the jury, dismissed the complaint and rendered judgment in favor of the defendant. The plaintiff boarded defendant’s car at One Hundred and Twenty-ninth street and Third avenue, his destination being One Hundred and Forty-eighth street. After the car had left One Hundred and Forty-seventh street, the plaintiff signal-led the conductor, and the conductor pulled the bell-rope, evidently signalling the motorman to stop at One Hundred and Forty-eighth street. At a .point about thirty feet south of the corner of One Hundred and Forty-eighth street the plaintiff arose from his seat, grasped the stanchion on the side of the car and placed his left foot on the running board. In the meantime the car had materially slackened its speed and was moving very slow; as the plaintiff says “ was barely moving.” With the plaintiff in this position, the car suddenly shot forward with a jerk and the plaintiff was thrown violently to the street receiving the injuries complained of. It is clear from the testimony that the plaintiff intended to alight, not at the north side of One Hundred and Forty-eighth street, the regular stopping place of the car, but at a point south of One Hundred and Forty-eighth street and before the car had reached an actual stop. Whether or not under these circumstances the defendant was guilty of negligence in suddenly starting its car after having slowed down so as to be “barely moving” at the point designated apparently in response to the signal and whether or not the plaintiff was guilty of negligence in preparing to alight at *674that point were, questions of fact that should have been submitted to the jury, and the dismissal of the complaint was error. Crow v. Metropolitan St. R. Co., 70 App. Div. 202.
Dugro and MacLeah, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.